Title: To Thomas Jefferson from David Hosack, 10 September 1806
From: Hosack, David
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York September 10th. 1806.
                        
                        Knowing your attachment to science and the interest you feel on the progress of it in the united states, I
                            take the liberty of enclosing to you a Catalogue of plants which I have been enabled to collect as the beginning of a
                            Botanic garden—
                        you will readily perceive that my intention in this little publication is merely to announce the nature of
                            the Institution and to facilitate my correspondence with Botanists as
                            they will hereby know what plants will be accepteble to me and what they may expect in return—in two or three years when
                            my collection may be more extensive I propose to publish it in a different shape arranging the plants under different
                            heads viz Medicinal—Poisonous—those useful in the arts—in agriculture &c with notes relative to their use and culture accompanied with engravings of
                            such as may be either entirely new or are not well figured in books—
                        I feel much interested in the result of the enquiries instituted by you relative to the Missouri—Black
                            River &c. In Natural History much is also to be expected from exploring the territory in the course of Red River—that latitude is always rich in vegetable productions—if it should be contemplated to explore that or any other part of
                            our country, there is now a gentleman in this state who might be induced to undertake it and whose talents abundantly
                            qualify him for an employment of this sort, the person I refer to is Mr Michaux the editor of the Flora Boreali America—he being at present in New York I take the liberty of
                            mentioning his name to you—under your auspices Sir establishments of this nature may be encouraged:—it has occurred to me
                            that much also might be done in exploring the native productions of the united states if the Government were to
                            appropriate to every Botanic garden a small sum—for the express purpose of employing a suitable person to investigate the
                            vegetable productions growing in its neighbourhood—an annual appropriation of this sort allotted to the Botanic gardens
                            of Boston—New York—Virginia and South Carolina would in a short time be productive of great good—
                        Another object which will claim much of my attention will be to naturalize as far as possible to our climates
                            the productions of the southern states and of the tropics—I believe much may be done upon this subject—four years since
                            I planted some cotton seed, late in the spring—it grows to the usual size to which it attains in the southern states and
                            ripened its seed before October—Those seeds were planted and succeeded equally well the second year—John Stevens Esq of
                            Hoboken New Jersey has also succeeded in the same experiment and at this time has a considerable quantity of cotton
                            ripening its seed, the growth from seeds raised by him the last year, it is also to be remarked that this summer has been
                            unusually cool—I conceive it therefore not improbable that Virginia and Maryland if not Pennsylvania and New york—might
                            cultivate this plant to advantage—the short staple doubtless would succeed—
                        If Sir the gentlemen who are at present on their travels to the Missouri, discover any new or useful plants I
                            should be very happy in obtaining a small quantity of the seeds they may procure but I fear I am trespassing upon your
                            time and departing from the objecting of this communication—
                  I am, Sir, very respectfully your humb. servt.
                        
                            David Hosack
                            
                        
                    